       Case 2:20-cr-00151-HB Document 3 Filed 06/25/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA         :
                                     :              CRIMINAL ACTION
         v.                          :
                                     :               NO. 20-151
ANTHONY ANUSHIEM                     :

                                 ORDER

         AND NOW, this     23rd day of June 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the motion of defendant Anthony Anushiem for change of venue

(Doc. # 1) is DENIED.




                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                      J.
